

115 HR 5280 IH: To designate the Federal building and United States courthouse located at 1300 Victoria Street in Laredo, Texas, as the “George P. Kazen Federal Building and United States Courthouse”, and to designate the jury room in that Federal building and United States courthouse as the “Marcel C. Notzon II Jury Room”.
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5280IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Cuellar introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the Federal building and United States courthouse located at 1300 Victoria Street in
			 Laredo, Texas, as the George P. Kazen Federal Building and United States Courthouse, and to designate the jury room in that Federal building and United States courthouse as the Marcel C. Notzon II Jury Room.
	
		1.Building designation
 (a)DesignationThe Federal building and United States courthouse located at 1300 Victoria Street in Laredo, Texas, shall be known and designated as the George P. Kazen Federal Building and United States Courthouse.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in subsection (a) shall be deemed to be a reference to the George P. Kazen Federal Building and United States Courthouse.
			2.Jury room designation
 (a)DesignationThe jury room located in the Federal building and United States courthouse referred to in section 1 shall be known and designated as the Marcel C. Notzon II Jury Room.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the jury room referred to in subsection (a) shall be deemed to be a reference to the Marcel C. Notzon II Jury Room.
			